Citation Nr: 0825263	
Decision Date: 07/29/08    Archive Date: 08/04/08	

DOCKET NO.  06-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to an initial compensable evaluation for a 
scar of the left wrist.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal regarding the issues of 
service connection for hair loss and a right shoulder 
disability.  Accordingly, the Board will confine its review 
solely to those issues listed on the title page of this 
decision.


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to service.

2.  The veteran's service-connected scar of the left wrist is 
presently characterized by a 9-centimeter scar which is well 
healed and nontender, with no loss of subcutaneous or muscle 
tissue, and a normal painless range of motion of both the 
wrist and fingers.


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  The criteria for an initial compensable evaluation for a 
scar of the left wrist have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.31, 4.118 and Part 4, Codes 
7802, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is 
contended that the veteran's post-traumatic stress disorder 
is the result of various stressful incidents during 
Operations Desert Shield/Storm in Saudi Arabia, some of which 
involved graves registration and/or the processing of dead 
bodies.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor, and credible supporting evidence that the claimed 
inservice stressor actually occurred.  3.304(f) (2007).  
However, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding the inservice stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).

In the case at hand, information currently on file is to the 
effect that, while in service, the veteran served as a 
material and accounting specialist.  Awards and commendations 
given the veteran include the Army Service Ribbon, the Army 
Lapel Button, and the Army Good Conduct Medal.  
Significantly, in a Memorandum for the file dated in August 
2006, it was noted that, while there was evidence in the 
veteran's service personnel records that he had served in 
Germany, there was no evidence that he had ever served in the 
Persian Gulf.  Nor had the veteran received any combat 
decorations.  Further noted was that the veteran had failed 
to respond to two separate requests for detailed information 
regarding his inservice stressors.  Under the circumstances, 
it was concluded that information necessary to verify the 
veteran's claimed inservice stressors was insufficient to 
allow further development.

Service medical records, it should be noted, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  Moreover, a VA 
outpatient record dated in September 2004 was to the effect 
that the veteran had a "negative screen for post-traumatic 
stress disorder."  The earliest clinical indication of the 
potential presence of a post-traumatic stress disorder is 
revealed by a VA outpatient mental health service note dated 
in February 2005, almost 12 years following the veteran's 
discharge from service, at which time the veteran received a 
diagnosis of post-traumatic stress disorder with depression.  
At that time, the veteran indicated that he had begun having 
problems with anger, depression, nightmares, and substance 
abuse following his return from Saudi Arabia after Desert 
Storm.  According to the veteran, while in Saudi Arabia, he 
was assigned to the 7th ID in materials management, where his 
job entailed working with graves registration processing dead 
bodies, which is to say, handling them and putting them in 
body bags.  

The Board notes that, on more than one occasion, the veteran 
has denied any actual participation in combat with the enemy.  
Moreover, in June 2005, and once again in April and May 2006, 
the veteran received a diagnosis of "rule out" post-traumatic 
stress disorder, calling into question his previous (February 
2005) diagnosis of that disability.  

As noted above, in order to prevail on a claim of service 
connection for post-traumatic stress disorder, there must be 
demonstrated not only the existence of the disability, but a 
link, established by medical evidence, between current 
symptomatology and an inservice stressor.  If the stressor in 
question is not combat-related, the veteran's lay testimony 
regarding the alleged stressor is insufficient, absent 
corroborating credible evidence, to establish service 
connection.  In the case at hand, there exists no evidence 
whatsoever that, at any time during the veteran's period of 
active military service, he served in Saudi Arabia, or 
elsewhere in the Persian Gulf.  Nor is there persuasive 
evidence that, at any time during service, the veteran 
participated in various stressful endeavors, such as graves 
registration and/or the processing of dead bodies, sufficient 
to provoke the development of a post-traumatic stress 
disorder.  This remains the case despite extensive efforts on 
the part of the RO to verify the incidents allegedly 
responsible for the veteran's claimed post-traumatic stress 
disorder.  Under the circumstances, and absent corroborating 
credible evidence demonstrating the presence of an inservice 
stressor, the veteran's claim for service connection for 
post-traumatic stress disorder must be denied.

Turning to the issue of an initial compensable evaluation for 
a service-connected scar of the left wrist, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of February 2005, 
the RO granted service connection (and a noncompensable 
evaluation) for a scar of the left wrist, effective from 
August 31, 2004, the date of receipt of the veteran's initial 
claim for service connection.  The veteran voiced his 
disagreement with the assignment of a noncompensable 
evaluation, and the current appeal ensued.

In a service treatment record of October 1991, it was noted 
that the veteran had lacerated his left wrist eight days 
earlier, following which he underwent surgical repair of the 
flexor carpus radialis, the palmaris longus, and the radial 
artery.  A physical examination conducted at that time showed 
a bulky dressing in place, with the veteran's wound being 
neurovascularly intact, as characterized by good capillary 
refill.

At the time of a VA medical examination in October 2004, 
which examination involved a full review of the veteran's 
claims folder, the veteran indicated that he was not involved 
in combat, and had received no injury secondary to combat 
conditions.  Rather, the veteran indicated that he had 
injured his left wrist in 1991, when, for some unknown 
reason, he stuck his arm through a glass window.  Reportedly, 
the veteran was taken to a hospital in Germany, where he 
underwent surgical repair of the radial artery, as well as 
the flexor carpus radialis, and palmaris longus.  

Currently, the veteran complained of weakness in his left 
wrist when compared to the right wrist, and that his fingers, 
in particular, the index and middle fingers of the left hand, 
would occasionally "lock up," necessitating that he release 
them "manually."  Significantly, a review of the record 
disclosed that the veteran remained on active duty until July 
of 1993, during which time he was not given a profile or had 
his military occupational specialty changed secondary to his 
injury.  According to the examiner, this appeared to indicate 
that the veteran had managed to function well in his position 
while in service.  

On physical examination, there was a 9-centimeter scar 
beginning at the posterior surface of the left wrist and 
extending up and across the wrist, where there was evidence 
of the previous obvious injuries to the tendons and radial 
artery.  The area was well healed and nontender, with no 
evidence of any loss of subcutaneous tissue or muscle tissue.  
Range of motion appeared to be totally within normal limits, 
with dorsiflexion from 0 to 70 degrees, wrist palmar flexion 
from 0 to 80 degrees, wrist radial deviation from 0 to 20 
degrees, and wrist ulnar deviation from 0 to 45 degrees.  The 
veteran's grasp appeared to be slightly weaker on the left 
than the right, though still "extremely firm."  Range of 
motion of the veteran's fingers was full, with no evidence of 
any locking up, or of any popping noises or abnormalities on 
flexion or extension.  

According to the veteran, his wrist tended to ache after 
working a 12-hour shift.  However, he had experienced no loss 
of function.  Nor was there a need for any assistive device, 
such as a brace or elastic support.  According to the 
examiner, the veteran's left wrist scar had no particular 
effect on his occupation and did not appear to interfere with 
his daily activities.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for a scar encompassing an area or 
areas of 144 square inches (929 square centimeters) or 
greater, which is superficial, and which does not cause 
limited motion.  A 10 percent evaluation may similarly be 
warranted where there is evidence of a scar which produces a 
limitation of function of the body part or parts affected.  
38 C.F.R. § 4.118 and Part 4, Codes 7802, 7805 (2007).  
However, in the case at hand, it is clear that the scar in 
question is superficial, and does not encompass an area of 
144 square inches.  Nor is there any evidence that the 
veteran's left wrist scar produces any limitation of motion.  
Rather, and as noted above, the veteran's scar of the left 
wrist measures only 9 centimeters, and produces no limitation 
of motion of the wrist or fingers.  It is both well healed 
and nontender, and there is no evidence of loss of either 
subcutaneous or muscle tissue.

Under the circumstances, the Board is of the opinion that the 
noncompensable evaluation currently in effect for the 
veteran's service-connected scar of the left wrist is 
appropriate and that an increased rating is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence the claimant is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in October and December 2004, as 
well as in July 2006 and February 2007.  In those letters, VA 
informed the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  The veteran was 
further advised that, in order to substantiate his claim for 
an increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the veteran that he 
could obtain records himself and submit them to VA.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection the 
current appeal, VA has obtained the veteran's service 
treatment records, as well as VA treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

An initial compensable evaluation for a scar of the left 
wrist is denied.

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


